Title: From George Washington to Charles Carter, 28 June 1788
From: Washington, George
To: Carter, Charles



Dear Sir,
Mount Vernon June 28th 1788

When Mrs Washington was at the Church in Fredericksburg she perceived the Tomb of her Father the late John Dandridge Esqr. to be much out of sorts and being desirous to have it done up again, will you permit me to request the favour of you to engage a workman to do this, the cost of which I will remit as soon as you shall signify to me that the work is accomplished, and inform me of its amount. I would thank you, My dear Sir—for the ascertainment of this before hand. I have (not inclining to dispute Accounts) felt, in too many instances, the expansion of Tradesmens consciences when no previous agreement has been made ever to put it in their power to charge what they please in future. My best wishes, in which Mrs Washington Joins me, is tendered to Mrs Carter—with much truth I am Dear Sir, Yr most Ob. & Affe. Hbl. Set

Go. Washington

